Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1, 3-4, 8, 10-11, 15 and 21 are presented for examination.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 8, & 15.  More specifically, the prior art of record does not specifically suggest a method, comprising: 
comparing, by a processor, each of said keywords corresponding to said retrieved data, with a plurality of predefined keywords, wherein each of said predefined keywords is mapped to at least one of a plurality of categories, and wherein each of said predefined keywords is assigned a predetermined weightage;
determining, by said processor, a keyword score for each of said plurality of categories, based on a match between each of said keywords corresponding to said retrieved data and each of said predefined keywords mapped to at least one of said plurality of categories; comparing, by said processor, each of said patterns corresponding to said retrieved data, with a plurality of predefined patterns, and wherein each of said predefined patterns is mapped to at least of said plurality of categories, and wherein each of said predefined patterns are represented as regular expressions; determining, by said processor, a pattern score for each of said plurality of categories, based on a match between each of said patterns corresponding to said retrieved data and each of said predefined patterns mapped to at least one of said plurality of categories; determining, by said processor, a final score for each of said plurality of categories, based on said keyword score and pattern score: analyzing, by said processor, a historical data transaction, and determining, by said processor, data destinations accessed by said historical data transaction, wherein each of said data destinations is mapped to at least of said plurality of categories: assigning, by said processor, a weightage to each of said plurality of categories, based on a frequency with which each of said plurality of categories are accessed by said historical data transaction; categorizing, by said processor, said historical data transaction into a particular category amongst said plurality of categories, based on said weightage assigned to each of said plurality of categories; and categorizing said retrieved data into at least one of said plurality of categories, based on said final score for each of said plurality of categories and further based on categorization of said historical data transaction into said particular category.


Dependent claims 3-4, 10-11 & 21, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153